Exhibit 10.6

 

EXECUTION VERSION

 

ASSIGNMENT AND ASSUMPTION OF GOVERNANCE AGREEMENT

 

This Assignment and Assumption of Governance Agreement (this “Assignment”) is
made as of November 4, 2016 by and among Liberty Expedia Holdings, Inc., a
Delaware corporation (“Splitco”), LEXE Marginco, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Splitco (“Marginco”), LEXEB,
LLC, a Delaware limited liability company and a wholly-owned subsidiary of
Splitco (“LEXEB”, and together with Splitco and Marginco, the “Assignees”),
Liberty Interactive Corporation, a Delaware corporation (“Liberty”), Barry
Diller, an individual (“Diller”), and Expedia, Inc., a Delaware corporation
(“Expedia”).  Capitalized terms used and not otherwise defined herein have the
meanings given such terms in the Governance Agreement (as defined below).

 

W I T N E S S E T H :

 

WHEREAS, Expedia, Diller and Liberty are parties to that certain Amended and
Restated Governance Agreement, dated as of December 20, 2011 (the “Governance
Agreement”);

 

WHEREAS, Liberty has determined to engage in the Split-Off (as defined in the
Transaction Agreement, dated as of March 24, 2016, as amended and restated as of
September 22, 2016, and as may be further amended in accordance with the terms
thereof, by and among Liberty, Splitco, Diller, John C. Malone, an individual,
and Leslie Malone, an individual (the “Transaction Agreement”)) which Liberty
has represented will constitute a Distribution Transaction involving a Qualified
Distribution Transferee;

 

WHEREAS, in accordance with Section 5.01 of the Governance Agreement, the
parties desire to effect the assignment by Liberty and assumption by Splitco of
Liberty’s rights, benefits and obligations under the Governance Agreement in
connection with the Split-Off and to provide for the other Assignees to become
parties to the Governance Agreement as so assigned; and

 

WHEREAS, on or prior to the date hereof, pursuant to Section 5.01(b)(ii) of the
Governance Agreement, the Executive Committee of the Board of Directors of
Expedia has approved the Split-Off and the transactions related thereto as
contemplated by the Transaction Agreement for purposes of Section 203(a)(1) of
the Delaware General Corporation Law.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Representations and Warranties of
Expedia.  Expedia represents and warrants to Diller, Liberty and Assignees that:

 

a.                                      Expedia is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power and authority to enter into this Assignment and to
carry out its obligations hereunder and under the Governance Agreement;

 

--------------------------------------------------------------------------------


 

b.                                      the execution, delivery and performance
of this Assignment by Expedia has been duly authorized by all necessary
corporate action on the part of Expedia and no other corporate proceedings on
the part of Expedia are necessary to authorize this Assignment or the matters
contemplated hereby or by the Governance Agreement;

 

c.                                       this Assignment has been duly executed
and delivered by Expedia and constitutes a valid and binding obligation of
Expedia, and, assuming this Assignment constitutes a valid and binding
obligation of Diller, Liberty and Assignees, is enforceable against Expedia in
accordance with its terms;

 

d.                                      the execution and delivery of this
Assignment by Expedia, and the performance of its obligations hereunder and
under the Governance Agreement, do not constitute a breach or violation of, or
conflict with, Expedia’s restated certificate of incorporation or amended and
restated by-laws or any material agreement to which Expedia is a party; and

 

e.                                       prior to the date of this Assignment,
the Executive Committee of the board of directors of Expedia has duly adopted
the resolution set forth on Exhibit J to the Transaction Agreement, which
resolution has not been amended, modified or rescinded.

 

2.                                      Representations and Warranties of
Diller.  Diller represents and warrants to Expedia, Liberty and Assignees that:

 

a.                                      he has the power and authority to enter
into this Assignment and to carry out his obligations hereunder and under the
Governance Agreement;

 

b.                                      the execution, delivery and performance
of this Assignment by Diller has been duly authorized by all necessary action on
the part of Diller and no other actions on the part of Diller are necessary to
authorize this Assignment or the matters contemplated hereby or by the
Governance Agreement;

 

c.                                       this Assignment has been duly executed
and delivered by Diller and constitutes a valid and binding obligation of
Diller, and, assuming this Assignment constitutes a valid and binding obligation
of Expedia, Liberty and Assignees, is enforceable against Diller in accordance
with its terms; and

 

d.                                      the execution and delivery of this
Assignment by Diller, and the performance of his obligations hereunder and under
the Governance Agreement, do not constitute a breach or violation of, or
conflict with, any material agreement to which Diller is a party.

 

3.                                      Representations and Warranties of
Liberty.  Liberty represents and warrants to Diller and Expedia that:

 

a.                                      Liberty is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power and authority to enter into this Assignment and to
carry out its obligations hereunder and under the Governance Agreement;

 

2

--------------------------------------------------------------------------------


 

b.                                      the execution, delivery and performance
of this Assignment by Liberty has been duly authorized by all necessary
corporate action on the part of Liberty and no other corporate proceedings on
the part of Liberty are necessary to authorize this Assignment or the matters
contemplated hereby or by the Governance Agreement;

 

c.                                       this Assignment has been duly executed
and delivered by Liberty and constitutes a valid and binding obligation of
Liberty, and, assuming this Assignment constitutes a valid and binding
obligation of Expedia and Diller, is enforceable against Liberty in accordance
with its terms;

 

d.                                      the execution and delivery of the
Assignment by Liberty and the performance of its obligations hereunder and under
the Governance Agreement, do not constitute a breach or violation of, or
conflict with, Liberty’s restated certificate of incorporation, as amended, or
amended and restated bylaws;

 

e.                                       this Assignment is being entered into
in connection with the Split-Off, which constitutes a Distribution Transaction
involving Splitco, the Liberty Splitco, and its wholly owned subsidiaries LEXEB
and Marginco, the Qualified Distribution Transferees, pursuant to Section 5.01
of the Governance Agreement; and

 

f.                                        in connection with the Split-Off,
Liberty has contributed all Company Common Shares Beneficially Owned by it to
Splitco, which has in turn contributed such shares to Marginco and LEXEB.

 

4.                                      Representations and Warranties of
Assignees and Liberty.  Assignees and Liberty each represent and warrant to
Expedia and Diller that:

 

a.                                      each Assignee is duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate or other power and authority to enter into this
Assignment and to carry out its obligations hereunder and, following the
Split-Off, under the Governance Agreement;

 

b.                                      the execution, delivery and performance
of this Assignment by each Assignee has been duly authorized by all necessary
corporate or other action on the part of each Assignee and no other corporate
proceedings on the part of any Assignee are necessary to authorize this
Assignment or the matters contemplated hereby or by the Governance Agreement;

 

c.                                       this Assignment has been duly executed
and delivered by each Assignee and constitutes a valid and binding obligation of
each Assignee, and, assuming this Assignment constitutes a valid and binding
obligation of Diller and Expedia, is enforceable against each Assignee in
accordance with its terms; and

 

d.                                      the execution and delivery of this
Assignment by Assignees, and, following the Split-Off, the performance by the
Assignees of their obligations hereunder and under the Governance Agreement, do
not constitute a breach or violation of, or conflict with, any Assignee’s
organizational documents.

 

3

--------------------------------------------------------------------------------


 

5.                                      Assignment and Assumption, Certain
Acknowledgements.

 

a.                                      Effective immediately prior to the
Split-Off (but subject to the consummation of the Split-Off):

 

i.                  Liberty assigns all of its rights and obligations under the
Governance Agreement (including its rights pursuant to Articles II and III and
Section 7.08 thereof) to Splitco;

 

ii.               Splitco accepts such assignment of rights hereunder and
assumes and agrees to perform all liabilities and obligations of Liberty under
the Governance Agreement to be performed following the effectiveness of the
Split-Off;

 

iii.            Splitco is substituted for Liberty as “Splitco” for all purposes
under the Governance Agreement and upon the Split-Off, (I) all references in the
Governance Agreement to “Liberty” will be deemed to refer to Splitco, (II) all
references to the “Liberty Stockholder Group” will be deemed to refer to the
“Splitco Stockholder Group,” meaning the stockholder group composed of Splitco
and those Subsidiaries of Splitco, that, from time to time, hold Equity
Securities of Expedia, and (III) all references to the “Liberty Directors” will
be deemed to refer to the “Splitco Directors,” meaning the directors nominated
by Splitco pursuant to Section 2.01; and

 

iv.           Marginco and LEXEB acknowledge and agree that they are members of
the Splitco Stockholder Group at the effective time of the Split-Off.

 

b.                                      Liberty acknowledges that (i) it shall
not be entitled to any benefits under the Governance Agreement following the
Split-Off and (ii) neither Expedia nor Diller shall be subject to any liability
to Liberty under the Governance Agreement following the Split-Off (except for
any liability arising from any breach of the Governance Agreement by Expedia or
Diller, as applicable, or relating to any actions or events occurring, in each
case, on or prior to the date of the Split-Off).

 

c.                                       Each of Expedia and Diller acknowledges
that Liberty shall not be subject to any liability to it or him, as applicable,
under the Governance Agreement following the Split-Off (except for any liability
arising from any breach of the Governance Agreement by Liberty or relating to
any actions or events occurring, in each case, on or prior to the date of the
Split-Off).

 

d.                                      Splitco acknowledges and confirms that
the persons serving as “Liberty Directors” (as such term is used prior to the
effectiveness of this Assignment) on the Board of Directors at the effective
time of the Split-Off will become the “Splitco Directors” (as such term is used
following the effectiveness of this Assignment) pursuant to Section 2.01(a) of
the Governance Agreement.

 

4

--------------------------------------------------------------------------------


 

e.                                       Pursuant to Section 7.01 of the
Governance Agreement, effective upon the completion of the Split-Off, the
address for all notices, requests and other communications to Assignees pursuant
to the Governance Agreement will be:

 

Liberty Expedia Holdings, Inc.

12300 Liberty Boulevard

Englewood, CO 80112

Attention: Richard N. Baer, Chief Legal Officer

Facsimile: (720) 875-5401

 

6.                                      Miscellaneous.

 

a.                                      From and after the execution and
delivery of this Assignment, the Governance Agreement shall be deemed to be
assigned and assumed as herein provided (it being understood that no assignment,
assumption or substitution hereunder shall be effective until immediately prior
to the Split-Off (and subject to the consummation of the Split-Off)), and the
Governance Agreement shall continue in full force and effect and is hereby
ratified and confirmed.

 

b.                                      This Assignment may be amended, modified
and supplemented, and any of the provisions contained herein may be waived, only
by a written instrument signed by the parties hereto or their successors and
permitted assigns; provided, however, that following the Split-Off, Liberty’s
execution of such amendment, modification or supplement will not be required for
the effectiveness thereof, except to the extent such amendment, modification or
supplement would have, or would reasonably be expected to have, an adverse
effect upon Liberty.

 

c.                                       Neither this Assignment nor any of the
rights, interests or obligations under this Assignment will be assigned, in
whole or in part, by any party hereto without the prior written consent of the
other parties hereto; provided, however, that following the Split-Off, Liberty’s
consent will not be required for such assignment, except to the extent such
assignment would have, or would reasonably be expected to have, an adverse
effect upon Liberty.  Any purported assignment without such prior written
consent will be void.  Subject to the preceding sentences, this Assignment will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.  This Assignment shall not confer any
rights or remedies upon any Person other than the parties to this Assignment and
their respective successors and permitted assigns.

 

d.                                      This Assignment sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior representations, agreements and
understandings, written or oral, of any and every nature among them, other than
as set forth in the Governance Agreement.

 

e.                                       This Assignment shall be governed by
and construed in accordance with the Laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the Law of any jurisdiction other than the State of Delaware.

 

5

--------------------------------------------------------------------------------


 

f.                                        The headings in this Assignment are
for convenience of reference only and shall not constitute a part of this
Assignment, nor shall they affect its meaning, construction or effect.

 

g.                                       This Assignment may be executed via
facsimile or .pdf and in any number of counterparts, each of which shall be
deemed to be an original instrument and all of which together shall constitute
one and the same instrument.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective authorized officers and made effective as of the
day and year first above written.

 

 

LIBERTY EXPEDIA HOLDINGS, INC.

 

 

 

By:

/s/ Richard N. Baer

 

 

Name: Richard N. Baer

 

 

Title: Chief Legal Officer

 

 

 

LEXE MARGINCO, LLC

 

 

 

 

 

By:

/s/ Richard N. Baer

 

 

Name: Richard N. Baer

 

 

Title: Chief Legal Officer

 

 

 

LEXEB, LLC

 

 

 

 

 

By:

/s/ Richard N. Baer

 

 

Name: Richard N. Baer

 

 

Title: Chief Legal Officer

 

 

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

 

 

By:

/s/ Richard N. Baer

 

 

Name: Richard N. Baer

 

 

Title: Chief Legal Officer

 

 

 

EXPEDIA, INC.

 

 

 

 

 

By:

/s/ Robert J. Dzielak

 

 

Name: Robert J. Dzielak

 

 

Title: Executive Vice President, General

 

 

Counsel and Secretary

 

 

 

BARRY DILLER

 

 

 

 

 

/s/ Barry Diller

 

[Signature Page to Assignment and Assumption of Governance Agreement]

 

--------------------------------------------------------------------------------